DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 2021-02-22 has been entered and fully considered.

In light of applicant’s Terminal Disclaimer, filed 2021-02-22, the nonstatutory obviousness-type double patenting rejection has been withdrawn.

Applicant’s arguments, see pp. 9-10, filed 2021-02-22, with respect to the claim amendments overcoming the prior art of the rejection of claims 1, 5-8, 12-15, and 19-21 under 35 U.S.C. § 103 have been fully considered and are persuasive. 


Terminal Disclaimer
The terminal disclaimer filed on 2021-03-05 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Felipe Hernandez (Reg. 61,971) on 2021-03-04.

Please replace the Claims as follows:
8. 	(Currently Amended) A storage device or storage disk comprising instructions that, when executed, cause at least one processor to at least:
access secure output data corresponding to a digital image;
obtain one or more security keys;
create a secure output marker for the secure output data, the secure output marker including location information corresponding to a trusted output area of the digital image, and the secure output marker including first data corresponding to actual data in the trusted output area of the digital image;
encrypt the secure output marker using the one or more security keys; 
embed the secure output marker in graphical information of the digital image to create a trusted digital image; 
render the trusted digital image for display onto a display device;
determine whether the secure output marker is located in a pre-determined position in the graphical information of the digital image;
verify whether the first data in the secure output marker matches actual data in the trusted output area of the digital image; and
, using logic, a hardware-based trusted output indicator when the first data matches the actual data, the logic not accessible by computing applications executing on a system in communication with the display device.

15. 	(Currently Amended) A method comprising:
accessing secure output data corresponding to a digital image;
obtaining one or more security keys;
creating a secure output marker for the secure output data, the secure output marker including location information corresponding to a trusted output area of the digital image, and the secure output marker including first data corresponding to actual data in the trusted output area of the digital image;
encrypting the secure output marker using the one or more security keys; 
embedding the secure output marker in graphical information of the digital image to create a trusted digital image;
rendering the trusted digital image for display onto a display device;
determining whether the secure output marker is located in a pre-determined position in the graphical information of the digital image;
verifying whether the first data in the secure output marker matches actual data in the trusted output area of the digital image; and
activating, using control logic, a hardware-based trusted output indicator when the first data matches the actual data, the control logic not accessible by computing applications executing on a system in communication with the display device.


Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491